           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 1 of 29



                       IN THE UNTTED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          CRIMINAL NO. 2I.

                                                   DATE FILED: April l,l,2Q2L

 ISAAC GOTTLTEB                                    VIOLATION:
 MARJORIE O'NEIL                                   l8 U.S.C. $ 371 (conspiracy- I count)
                                                   Notice of Forfeiture



                                        INFORMATION

                                          COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

      Temole Universitv and The Richard J. Fox Schoo lo f Business and Manapement

               At all times relevant to the information:

               1.      Temple University ("Tempte") was a public university based in

Philadelphia, in the Eastem District of Pennsylvania. The university was comprised of 17

different schools and colleges.

               2.      The Richard J. Fox School of Business and Management ("Fox") was

Temple's business school.

               3.      Fox offered several programs through which college graduates could eam

a master's degree in business   administration C'MBA), including a full-time MBA program,

sometimes called a global   MBA ('GMBA"),     a   part-time MBA ("PMBA") program, an executive

MBA ('EMBA") program, and an on-line MBA C'OMBA") program. Fox also offered other

master's degrees programs and some Ph. D programs to graduate students in business.
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 2 of 29



               4.     Temple undergraduates also could take courses at Fox and potentially eam

bachelor's degrees in business administration   C'BBA).     Fox offered some undergraduates an

opportunity to eam an online BBA C'OBBA').

               5.     Temple had a university-wide revenue-sharing policy, known as

"Responsibility Centered Management," which permitted each school and college, such as Fox,

to keep most of its own revenues, while contributing a fraction ofthose revenues to the

university. As part ofthis policy, Fox kept approximately 87 percent ofthe revenue generated

from its OMBA program, which was known        as an   "auxiliary program," and contributed the

remaining 13 percent to Temple's general revenues.

                                   The Rankinss Publications

               6.      For decades, media companies have published annual rankings ofwhat

they claim are the country's best colleges, universities, and graduate schools, such as law

schools, medical schools, and business schools (the "Rankings Publications"). Some Rankings

Publications also purport to rank specific degree programs, including in the business school

context OMBA, PMBA, and EMBA programs.

               7.      U.S. News and World Report ("U.S. News") is one of the more prominent

ofthese Rankings Publications. Other Rankings Publications that specifically rank business

schools and business degree programs include The Financial Times, The Princeton Review, The

Economist, Bloomberg News, Forbes, and Poets & Quants.

               8.      Each Rankings Publication purports to base its rankings on a combination

of objective criteria, such as admissions selectivity, average applicant grade point average

("GPA')   and standardized test scores, and postgraduate job placement rates, and subjective

factors, such as a particular program's reputation. The Rankings Publications differ from one




                                                 2
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 3 of 29



another, however, in how much weight they assign to each data point. One factor often

considered important by publishers that rank business school and business degree programs is

the average work experience of incoming students.

                 9.    How a business school or business degree program is ranked by one ofthe

Rankings Publications can impact the program's reputation among potential applicants, students,

employers, and peer institutions, which in tum can impact the business school or degree

program's future ranking. A high ranking in a prominent survey can lead to an improved

reputation, which can make it easier for a business school's graduates to find employment

quickly after graduation, which can lead to an even higher ranking, which starts the cycle again.

Higher rankings also can often lead to increases in the number ofapplicants to a particular

program, which can lead to more selectivity in admissions and increases in enrollment and

tuition revenues, which can be spent on hiring more faculty and other resources, all of which can

contribute to further improvements in the rankings.

           Effect of U,S. News Rankinss on OMBA and PMBA Enrolment at Fox

                 10.   At Fox, there was   a   direct correlation between the U.S. News rankings of

its OMBA and PMBA programs and the number of students who enrolled in those programs.

The higher the programs were ranked, the more students enrolled in the programs the next

academic year.

                                     Thc OMBA Rankin

                 11.   In early 2013, U.S. News published rankings of top OMBA programs.

Fox was ranked No. 28. In the next academic year (2013-14), Fox had approximately 70

incoming OMBA students.




                                                    3
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 4 of 29



              12.     In early 2014, U.S. News published rankings of top OMBA programs.

Fox was ranked No.   9. In the next academic   year (2014-15), Fox had approximately 133

incoming OMBA students.

              13.     In early 2015, U.S. News published rankings of top OMBA programs.

Fox was ranked in a three-way tie forNo. 1. In the next academic year (2015-16), Fox had

approximately 198 incoming OMBA students.

              14.     In early 2016, U.S. News published rankings of top OMBA programs.

Fox was ranked No. 1. In the next academic year (2016-1'7), Fox had approximately 253

incoming OMBA students.

              15.     \n early 2017, U.S. News published rankings of top OMBA programs.

Fox was ranked No.   l.   Inthenext academic year (2017-18), Fox had approximately 336

incoming OMBA students.

              16.     In January 201 8, U.S. News published rankings of top OMBA programs.

Fox was initialty ranked No. 1. U.S. News announced on January 24,2018, that it was removing

Fox from the rankings. In the next academic year (2018-19), Fox had approximately 144

incoming OMBA students.

              17.     In January 2019, U.S. News published rankings of top OMBA progrnms.

Fox was unranked. In the next academic year (2019-20), Fox had approximately 106 incoming

OMBA students.

              18.     The tuition for Fox's OMBA program was approximately $62,208 in

2013-14 and 2014-15. The tuition for subsequent years was approximately $59,760.




                                                 4
             Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 5 of 29



                                       The PMBA Rankioes

                19.    In early 2014, U.S. News published rankings of top PMBA programs. Fox

was ranked No. 53. In the next academic year (2014'15), Fox had approximately 88 incoming

PMBA students.

                20.    In early 201 5, U.S. News published rankings of top PMBA programs Fox

was ranked   20. In the next   academic year (2015-16), Fox had approximately 182 incoming

PMBA students.

                21.    In early 2016, U.S. News published rankings oltop PMBA programs. Fox

was ranked No. 16. In the next academic year (2016-17), Fox had approximately 166 incoming

PMBA students.

                22.    ln early 2017, U.S. News published rankings of top PMBA programs. Fox

was ranked No. 7. In the next academic year (2017-18), Fox had approximately 194 incoming

PMBA students.

                23.    In early 2018, U.S. News published rankings of top PMBA programs. Fox

was unranked. Inthe next academic year (2018-19), Fox had approximately 145 incoming

PMBA students.

                24.    In 2019, U.S. News published rankings of top PMBA programs. Fox was

unranked. In t}re next academic year (2019-20), Fox had approximately 117 incoming PMBA

students.

                25.    The tuition for Fox's PMBA program varied over    time. In the 2016-17

academic year, the tuition was approximately $58,755.




                                                  5
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 6 of 29



                                        The Conspir4tors

               26.      Moshe Porat, charged elsewhere, was the Dean ofFox from approximately

1996 until approximately July 2018. Porat also was the Dean of Temple's School of Sports,

Tourism & Hospitality Management from approximately 1998 until approximately July 2018.

Porat's total annual compensation from Temple was nearly $600,000 in the 2017 -2018 academic

year. Since the time Porat ceased serving as Dean, he has continued to be a tenured professor at

Fox, eaming approximately $316,000 a year from Temple, even though he has not taught a class

or published any scholarly research since at least 2018.

               27   .   Defendant ISAAC GOTTLIEB was a professor at Fox from

approximately 2009 until approximately 2018. Defendant GOTTLIEB taught courses in

statistics and Excel for business applications. GOTTLIEB's total annual compensation from

Temple was approximately $176,000 in the 2017-2018 academic year

               28.      Defendant MARJORIE O'NEILL was a Fox employee from

approximately 2010 until approximately July 2018. Defendant O'NEILL's job title was

"Manager of Finance." O'NEILL's total annual compensation from Temple was approximately

$90,000 in the 2017-2018 academic year.

            Fox's Ranking Committee and the Strategic Communication Group

               29.      In the early 2000s, Moshe Porat formed a committee of Fox administrators

and other officials who convened regularly for the purposes of: (1) gathering data responsive to

requests irom Rankings Publications; (2) submitting information to the Rankings Publications;

and (3) trying to understand the metrics that each Rankings Publication used to formulate its

rankings, so that Fox could take steps that would lead to higher rankings in the future. For many

years, this committee was called the Ranking Committee.




                                                 6
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 7 of 29




               30.     At some point between 2010 and 2013, Moshe Porat changed the name of

the Ranking Committee to the Strategic Communication Group ("SCG") because Porat thought it

did not sound good to have a "Ranking Committee."

               31.     Defendant ISAAC GOTTLIEB began attending meetings of the Ranking

Commiftee and/or SCG shortly afterjoining Fox's faculty in or around 2009. Defendant

GOTTLIEB studied the U.S. News rankings and told other Fox employees and administrators

that he had used his statistical expertise to conduct regression analyses that revealed how much

weight U.S. News assigned to each metric, such as undergraduate GPA, standardized test scores,

and peer reviews, in its surveys   ofthe top business schools and business degree programs.

               32.     In 2010, Moshe Porat decided to hire one person to coordinate all ofFox's

submissions to the various Rankings Publications.

               33.     On or about November 8, 2010, Moshe Porat hired defendant MAzuORIE

O'NEILL to work at Fox. Although her official job title was Manager of Finance, defendant

O'NEILL's primary responsibility was to gather data and submit all of Fox's survey responses to

U.S. News and other Rankings Publications.

                                     The 2013 Trip to U.S. News

               34.     In the summer of 201 3, multiple Fox administrators and employees

questioned whether U.S. News had ranked them too low in the category of peer evaluations. On

or about July 18, 2013, defendant MARJORIE O'NEILL and two other Fox employees met with

the two U.S. News representatives in Washington, D.C., to express their concems.

               35.     They did not succeed in convincing U.S. News to alter its peer evaluation

score for Temple. However, during the meeting, the U.S. News representatives stated that U'S.




                                                   7
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 8 of 29




News did not perform audits of the OMBA data submitted on the surveys because they lacked

the resouces to do so and instead relied on the schools to accurately report their data.

               36.     After the meeting, defendant MARJORIE O'NEILL told other Fox

administrators and employees, including Moshe Porat and defendant ISAAC GOTTLIEB, that

U.S. News did not "have the staff to do audits."

                            Porat Disbands the Ra nkins Committee

               37.     Shortly after hearing about the meeting at U.S. News, Moshe Porat

disbanded the Ranking Committee/Scc and designated defendant MARJOzuE             O'NEILL to be

the primary person tasked with submitting all of Fox's data to the various Rankings Publications.

               38.     Moshe Porat told one ofFox's vice deans that he did not think it was a

good idea for a large group ofpeople to have access to the data that Fox was submitting to the

Rankings Publications. Porat also said that information the committee had discussed regarding

what factors carried the most weight in various rankings was highly valuable and proprietary,

and he was worried that some committee members might leave Fox and share such information

with Fox's competitors. Porat's decision to disband the committee reduced oversight over Fox's

submissions to the Rankings Publications by reducing the number ofpeople reviewing those

submissions.

               39.     For the next several years, defendant MARJORIE O'NEILL served as

Fox's primary liaison with the Rankings Publications. Before submitting information to the

Rankings Publications, defendant O'NEILL frequently received directions and guidance from

Moshe Porat and defendant ISAAC GOTTLIEB.

               40.     Fox had paid U.S. News for a license to access some of the detailed

information that all ofthe business schools had submitted in response to U.S. News's annual




                                                   8
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 9 of 29



questionnaires. Defendant MARIORIE O'NEILL shared this detailed information with

defendant ISAAC GOTTLIEB, who arlalyzed it to determine how much weight U.S. News had

assigned to each factor.

                41.      Defendant MARJORIE O'NEILL had regular meetings with both

defendant ISAAC GOTTLIEB and Moshe Porat to discuss her planned submissions             of

information about Fox's business degree programs to U.S. News.

                42.      Moshe Porat closely reviewed some of defendanl MAzuORIE O'NEIL's

draft responses to questions asked by the Rankings Publications before defendant O'NEILL

finalized the responses and submitted them to the Rankings Publications.

                43.      From at least luly 2014 until at least July 2018, defendants

                                         ISAAC GOTTLIEB
                                                  and
                                       MARJORIE O'NEILL

conspired and agreed with Moshe Porat, charged elsewhere. and other persons, known and

unknown to the United States Attomey, to devise a scheme and artifice to defraud and to obtain

money and property from Fox applicants, students, and donors, by means of materially false and

fraudulent pretenses, representations, and promises, and for the purpose of executing such

scheme and artifice, to transmit and cause to be transmitted, by means of wire communication in

interstate and foreign commerce, writings, signs, signals, pictures. and sounds, in violation   of

Title I 8, United   States Code, Section 1343.

                                      MANNER AND MEANS

                It was part of the conspiracy that:

                44.      In or about 2014, defendants ISAAC GOTTLIEB and MARJORIE

O'NEILL conspired and agreed with Moshe Porat, and other persons known and unknown to the



                                                      9
            Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 10 of 29




United States Attomey, to deceive readers of U.S. News by providing false and misleading

information to U.S. News about Fox's OMBA and PMBA programs in order to fraudulently

inflate Fox's ranking in the U.S. News surveys of top OMBA and PMBA programs.

                 45.      The goals ofthe conspiracy included attracting more students to apply to

Fox, matriculate at Fox, and pay tuition to Fox, and enticing Fox alumni and other benefactors to

donate money to Fox.

              The Conspiract' to Defraud U.S, News a bo ut Fox's OMBA Prosram

                 46.      With regard to the OMBA rankings, defendants ISAAC GOTTLIEB and

MARJORIE O'NEILL and others, including defendant Moshe Porat, conspired and agreed to

fraudulently represent to U.S. News that 100 percent of Fox's newest OMBA students had taken

the Graduate Management Admission Test C'GMAT), which is the standardized test

administered to most prospective business school students.

                 47   .   In reality, only a small percentage of Fox's newest OMBA students had

taken the   GMAT. Fox generally required     business school applicants to submit   GMAT   scores,


or, as a possible substitute, scores on the Graduate Record Examination ("GRE"), which is a

general standardized test administered to prospective graduate students. Fox, however, also had

a   policy pursuant to which applicants with at least seven (7) years of work experience could

apply for a waiver of the GMAT (or GRE) requirement, and applicants with more than ten ( l0)

years of work experience were automatically granted waivers of the GMAT requirement. Fox

OMBA applicants typically had many years of work experience before applying to business

school, so the majority of them could obtain GMAT waivers.




                                                   10
                Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 11 of 29



                    48.    In the 2012-2013 academic year, Fox admitted 48 new OMBA students,

and only 12 of those 48 incoming      OMBA students      had taken the   GMAT. Defendant

MARJORIE O'NEILL reported these figures accurately to U.S. News in 2013.

                    49.    Defendant MARJORIE O'NEILL leamed that U.S. News had not given

Fox full credit for the average GMAT scores of its OMBA entrants because only 25 percent        of

the OMBA entrants had taken the GMAT, and U.S. News would not give business schools full

credit for the average entrant GMAT scores unless at least 75 percent ofthe entrants had taken

the GMAT.

                    50.    In or about July 2014, as she was preparing Fox's response to the U.S.

News questionnaire for OMBA programs, defendant MARJORIE O'NEILL told Moshe Porat

that only 8 of the 70 OMBA entrants in the 2013-2014 academic year had taken the GMAT.

Defendant O'NEILL told Porat that if Fox reported those numbers, U.S. News would not fully

credit the average GMAT scores of Fox's OMBA entrants. O'NEILL told Porat that if Fox

instead reported that all 70 of the OMBA entrants had taken the GMAT, Fox would get 100

percent credit for the average GMAT scores, and it would climb in the U.S. News rankings.

                    51.    Moshe Porat told defendant MAzuORIE O'NEILL to "report it that way,"

or words to that effect.

                    52.    Defendant MARJORIE O'NEILL showed defendant ISAAC GOTTLIEB

a   draft of her planned submission to U.S. News for the OMBA rankings and included a notation,

stating:   "I   changed our response to include 100%0 entrants providing GMAT and GPA so we

receive 100% oedit for our GMAT and GPA scores."

                    53.    On or about September 3,2014, Moshe Porat reviewed a draft submission

for the U.S. News OMBA questionnaire, prepared by defendant MARJORIE O'NEILL, which




                                                    lt
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 12 of 29



included the false and fraudulent representation that all ofthe OMBA entrants had reported

GMAT scores. Defendant O'NEILL then sent an email to defendant ISAAC GOTTLIEB to

which she attached the draft survey responses and stated that Porat "asked me to share this with

you for your opinion."

               54.       Later on September 3,2014, defendant ISAAC COTTLIEB responded

that he had reviewed the draft submission to U.S. News for the OMBA survey "twice" and            it

looked "very good."

               55.       In or around September 2014, Fox submitted a completed questionnaire

about its OMBA program to U.S. News, which contained the false and fraudulent representation

that all 70 incoming OMBA students in the 2013-2014 academic year had taken the GMAT.

               56.       In or around January 2015, U.S. News published its rankings oftop

OMBA programs, and Fox was ranked in           a three-way   tie for No.   1.


               57   .    Moshe Porat then directed other Fox and Temple employees to tout the

No. I ranking in marketing materials directed toward people whom Porat hoped would pay

money to Fox in the form oftuition or donations: namely, potential applicants, students, alumni,

and other benefactors.

               58.       In each of the next three years, defendant MARJORIE O'NEILL repeated

the false representations to U.S. News that all of Fox's OMBA entrants had taken the GMAT.

               59.       Based in part on these false representations, U.S. News ranked Fox's

OMBA program No.         1   in each of the next three years, from 2016 through 2018.

               60.       After each new No.     1   ranking, Moshe Porat directed other Fox and

Temple employees to tout the No. 1 ranking in marketing materials directed toward people




                                                       12
            Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 13 of 29



whom Porat hoped would pay money to Fox in the form oftuition or donations: namely,

potential applicants, students, alumni, and other benefactors.

                     61.       On or about January 8,2018, shortly after U.S. News published rankings

identifoing Fox       as the   No.   1   OMBA program for the fourth straight year, Poets & Quants

published an online article about the new rankings in which the author noted that Fox had

"claimed" that all of its OMBA students had taken the GMAT.

                     62.       In the moming of January 9,2018, several Fox administrators and officials

read the Poets      &   Quants article and were immediately concemed because they knew that this

"claim" had to be false because of Fox's GMAT waiver policy.

                     63.       At a dean's meeting that moming, these administrators and officials read

the Poets   &   Quants article aloud to Moshe Porat and other top Fox administrators. Everybody at

the dean's meeting, other than Porat, expressed concem that Fox's No. 1 ranking in the U.S.

News survey had been based on an inaccurate submission.

                     64.       Moshe Porat was scheduled to attend a welcome reception for the newest

OMBA class immediately after the dean's meeting, and Porat was planning to give                a champagne


toast at the reception and announce the No.            I ranking.   The other Fox deans and administrators

urged Porat not to mention the No. I ranking, since it appeared to be based in part on false and

inaccurate data. Porat disregarded their advice, went to the welcome reception, made a

champagne toast to the new               OMBA students, and announced that Fox had been ranked No. I

again.

                     65.       A few hours later on January 9,2018, Moshe Porat approved        a   marketing

email for Temple to send to "recruiters," which boasted that Fox's OMBA program had been

ranked No.      I   in the U.S. News survey for the fourth straight year. Porat approved this marketing




                                                           l3
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 14 of 29




email even though he had just been told that Fox had submitted inaccurate information to U.S.

News.

               66.      At about 6:26 a.m. on January       10, 2018, defendant   MARJORIE O'NEILL

sent an email to defendant ISAAC GOTTLIEB, stating that Moshe Porat wanted defendant

GOTTLIEB to calculate where Fox would have been ranked by U.S. News if Fox had accurately

reported that only 42 of its 255 new OMBA students had reported GMAT scores.

               67   .   Later that moming, several Fox administrators and employees told Moshe

Porat that Fox should contact U.S. News immediately and correct the misinformation about the

number of OMBA students who had reported GMAT scores. Porat initially refused, telling one

Fox employee, "it's not tike U.S. News is a federal agency," or words to that effect, and telling

another Fox employee,    "ljust wish you would all       stop being so ridiculous," or words to that

effect.

               68.      Moshe Porat eventually relented and directed defendant MARJORIE

O'NEILL to inform U.S. News that     a   "clerical error" had been made.

               69.      On or about January 11, 2018, defendant MARJORIE O'NEILL called

U.S. News and told a U.S. News employee that there had been a "slight discrepancy" between

what Fox had reported were the number of OMBA students who took the GMAT and the actual

numbers of OMBA students who reported GMAT scores.

               70.      On or about January 12, 2018, defendant MARJORIE O'NEILL sent an

email to defendant ISAAC GOTTLIEB, stating that Moshe Porat asked defendant O'NEILL to

ask defendant GOTTLIEB to produce a "sensitivity analysis," which would show where Fox

would be ranked based on different percentages of OMBA students who reported GMAT scores.




                                                   1,1
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 15 of 29



                  7l   .   On or about January 13, 2018, defendant ISAAC GOTTLIEB sent an

email to Moshe Porat and defendant MARJORIE O'NEILL, informing them that Fox would

have been ranked Number 6        if it had accurately reported that of the 255 incoming OMBA

students, only 42 had reported     GMAT scores and only 1 I    had reported GRE scores.

                  72.      Later on January 13, 2018, Moshe Porat falsely told Temple University's

president and provost that a "clerical enor" had been made, but that Fox had reported it to U.S.

News, and he expected Fox would still be ranked No. 1 or potentially No. 2.

                  73.      On or about January 15, 2018, defendant ISAAC GOTTLIEB wrote an

email to Moshe Porat, stating: "ln my humble opinion we should not reach out [to] US News.            l.

They have not done anything in the past when they were notified about school collaboration. 2.

Furthermore, if they change our rankings they will create the impression that they read the Poets

and Quants article."

                  74.      Moshe Porat wrote back to defendant ISAAC GOTTLIEB: "Agree."

                  75.      On or about Jantary 22,2018, Moshe Porat directed other Fox and

Temple employees to transmit a marketing email to an email mailing list called the "Porat 100,"

which included people who were known by Porat to be donors and potential donors to Fox. The

subiect line of the email read: "#1 ONLINE MBA," and the email stated:         "lt may   be a new year,

but at the Fox School ofBusiness, some things haven't changed. For the fourth straight year, the

Fox Online MBA ranks #1 in the nation according to U.S. News & World Repo( 2018. In the

same report, the Fox Online Bachelor ofBusiness         ranks #2 in the nation for the second year in

a   row." At   the time Porat authorized the transmission of this email to Fox donors and potential

donors, he knew that: (a) the U.S. News rankings had been based, at least in part, on false




                                                   l5
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 16 of 29



information; and (b) according to defendant ISAAC GOTTLIEB, Fox would have been ranked

No. 6 if the correct information had been submitted to U.S. News.

              76.     In addition to the false representations about the number of OMBA

students who had taken the GMAT, defendant MARJORIE             O'NEILL also intentionally provided

U.S. News with false and misleading information about: (a) admissions data, to make Fox appear

more selective; (b) the mean grade point averages of incoming students; and (c) the average

student indebtedness to make Fox appear more affordable. Defendant        O'NEILL made these

misrepresentations without the knowledge of Moshe Porat or defendant ISAAC GOTTLIEB, but

she made them to lurther the goals   oftheir conspiracy to fraudulently inflate Fox's rankings in

the U.S. News survey of top OMBA programs in order to obtain money from Fox applicants,

students, and donors through increased tuition revenues and donations to Fox.

            The Conspiracv to Defr aud l-1.S. Neu s about Fox's PMBA Prosram

               77.    With regard to the PMBA rankings, defendants ISAAC GOTTLIEB and

MARJORIE O'NEILL conspired and agreed with Moshe Porat, and other persons known and

unknown to the United States Attomey, to make false representations to U.S. News about the

average work experience of incoming PMBA students and the percentage of Fox's         MBA

students who were part-time   MBA students.

               78.    In or around June 2014, defendant ISAAC GOTTLIEB sent an email to

Moshe Porat and defendant MAzuORIE O'NEILL, and another person known to the United

States Attomey, in which he stated that he had discovered that    two factors that appeared to drive

the U.S. News rankings of PMBA programs:       (l)    the number of months of work experience   of

incoming PMBA students, and (2) the percentage olall MBA students who could be classified as




                                                     I6
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 17 of 29



"Part-Time." Defendant GOTTLIEB stated that the larger both numbers were, the higher        a

PMBA program would be ranked.

                  79.   Over the next several days, defendant ISAAC GOTTLIEB urged

defendant MARJORIE O'NEILL and others to combine Fox's PMBA students with the students

in other programs, such as the EMBA and OMBA programs, when providing information to U.S.

News, based on a theory that all of those students could be classified as "part-time." Defendant

GOTTLIEB stated that since OMBA and EMBA students typically had more work experience

than PMBA students, combining all three groups when calculating average months of work

experience would lead to a higher number than the average months ofwork experience of PMBA

students alone.

                  80.   On or about July 3, 2014, defendant MAzuORIE O'NEILL sent an email

to defendant ISAAC GOTTLIEB stating that classifiing OMBA students as part-time "might be

pushing the ethics here since they are full+ime not part-time."

                  81.   In or about September 2014. defendant ISAAC GOTTLIEB renewed his

suggestion that Fox redefine what constituted a "part-time"   MBA student for purposes of

responding to the U.S. News PMBA questionnaire.

                  82.   In or about November 2014, defendants ISAAC GOTTLIEB and

MARIORIE O'NEILL, Moshe Porat, and other persons known to the United States Attomey,

agreed to combine the OMBA, EMBA, and PMBA students when reporting to U.S. News on the

average months of work experience of incoming PMBA students and the percentage of all       MBA

students who were part-time.

                  83.   In or about December 2014, defendant MARJORIE O'NEILL submitted

Fox's responses to the U.S. News questionnaire about the PMBA program. The questionnaire




                                                 1'7
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 18 of 29



itself differentiated between full+ime MBA programs, EMBA programs, and PMBA programs.

There also had been a separate questionnaire for OMBA students. Defendant O'NEILL

nonetheless combined the number of PMBA, EMBA, and OMBA students when providing U.S.

News with information about the average work experience of PMBA students and the percentage

of MBA students who were part-time. O'NEILL did not combine the three programs for any

other purpose in responding to the questionnaires.

               84.    The first page ofthe December 2014 questionnaire stated: "Questions

regarding the part-time program should be answered in regards to the part-time evenings and

weekends program." Neither the EMBA nor OMBA program met this definition.

               85.    The first page of the U.S. News questiormaire also stated that if a

respondent had any questions, they could contact a U.S. News representative by email or phone

for an explanation. None of the defendants ever contacted a U.S. News representative and asked

for clarification in defining "part-time" students for purposes ofdeciding whether to include

OMBA and EMBA students in the PMBA submission.

               86.    In or about December 2014, as a result ofthe conspiracy to provide false

information to U.S. News regarding the definition of "PMBA student," Defendant MAzuORIE

O'NEILL caused Fox to report that the average months of work experience for the most recent

PMBA class was 141, which was nearly double the 74 months of average work experience that

Fox had reported in the fall of2013. Defendant O'NEILL also falsely reported that 81 percent of

all Fox MBA students were PMBA students. Additionally, O'NEILL falsely reported that all of

the incoming PMBA students had taken the GMAT.

               87.    In or around March 2015, U.S. News published PMBA rankings, and Fox

had climbed from Number 53 to Number 20.




                                                l8
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 19 of 29



                 88.   On or about July 14, 2015, defendant ISAAC GOTTLIEB and Moshe

Porat sent emails to defendant MARJORIE O'NEILL, asking how things were progressing with

her preparation of the next U.S. News PMBA questionnaire. Defendant      O'NEILL responded by

providing "work-in-progress PMBA stats," which showed, among other things, that the new

PMBA students had an average of 82 months of work experience.

                 89.   Defendant ISAAC GOTTLIEB sent an email to defendant MARJORIE

O'NEILL, on which he copied Moshe Porat and other persons known to the United     States

Attomey, stating that he hoped the average months of work experience was not close to 82.

Defendant GOTTLIEB wrote that last year's submission reported 141 average months of work

experience, "and we have to have a higher value to increase our ranking."

                 90.   Defendant MARIORIE O'NEILL informed defendant ISAAC

GOTTLIEB, Moshe Porat, and other persons known to the United States Attomey, that the 82

months represented the average work experience ofonly the PMBA students and that she had not

yet combined the data for the PMBA, OMBA. and EMBA programs as she had done the

previous year.

                 91.   Moshe Porat sent an email to just defendant MARJORIE O'NEILL

stating: "Marjie, Use whatever comes out better, but we must be consistent."

                 92.   Defendant MARJORIE O'NEILL followed Moshe Porat's directive and

used the combination of PMBA, EMBA, and OMBA program data when calculating the average

months of work experience and the percentage of Fox MBA students who were part-time,

because the results came out better.




                                               l9
              Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 20 of 29



                  93.     Consistent with the previously agreed-upon false reporting for OMBA

program students, defendant MARJORIE O'NEILL also falsely reported that all of Fox's PMBA

students had reported     GMAT   scores.

                  94.     U.S. News relied on the false and misleading information submitted by

defendant MARJORIE O'NEILL, at the direction of Moshe Porat and defendant ISAAC

GOTTLIEB, and in or about March 2016, U.S. News ranked Fox No. 16 in its PMBA rankings.

                  95.     ln2016, defendant MARJORIE O'NEILL again combined PMBA,

EMBA, and OMBA program data when calculating the average months of work experience and

the percentage of Fox     MBA students who were part-time. Defendant O'NEILL also falsely

reported that all of Fox's PMBA students had reported GMAT scores.

                  96.     U.S. News relied on the information submitted by defendant MAzuORIE

O'NEILL,      at the direction of Moshe Porat and def'endant   ISAAC GOTTLIEB, and in or about

March2017, U.S. News ranked Fox No. 7 in its PMBA rankings.

                                      Success of the Consoiracv

                 97   .   The conspiracy among defendants ISAAC GOTTLIEB and MARJORIE

O'NEILL, Moshe Porat, and other persons known and unknown to the United         States Attomey, to

deceive readers of U.S. News, including Fox applicants, students, and donors, by providing false

and misleading information to U.S. News about Fox's OMBA and PMBA programs, was largely

successful,

                 98.      Fox climbed in the U.S. News rankings of top OMBA programs from No.

9ir2014 toNo. 1 in 2015,2016,2017,and2018.




                                                  20
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 21 of 29



              99.       Enrollment in Fox's OMBA program correspondingly went from

approximately 133 in academic year 2014-15 to approximately 198 in 2015-16 to approximately

253 in20l6-17 to approximately 336 in 2017-18.

              100.      After the fraud was exposed in 2018, and U.S. News unranked Fox's

OMBA program, enrollment fell to approximately 144 in academic year 2018-          19.


              101.      Fox's OMBA program remained unranked in 2019, and enrollment in the

OMBA program fell further to approximately 106 in 2019-20.

              102.      Fox climbed in the U.S. News rankings of top PMBA programs from No.

53 in2014toNo.20 in2015toNo. 16 in 20l7to No. 7 in 2017.

              103.      Enrollment in Fox's PMBA program correspondingly went from

approximately 88 in academic   y ear   2014-15 to approximately 182 in 2015- l6 to approximately

166 in2016-17 to approximately 194       in20l7-18.

              104.      After Fox withdraw from the U.S. News PMBA rankings in 2018,

enrollment in the PMBA program fell to approximately 145 in 2018-19.

              105.      Fox's PMBA program remained urnanked in 2019, and enrollment in the

PMBA program fell fuither to approximately 117 in20l9-20.

              106.      The average tuition in both the OMBA and PMBA programs at Fox

between 2014 and 2018 was slightly less than $60,000.

              107   .   Defendant ISAAC GOTTLIEB eamed at least $648,23        I   in compensation

from Temple between the summer of 2014 and the summer of 2018.

              108.      Defendant MARJORIE O'NEILL eamed at least $347,640 in

compensation from Temple between the summer of 2014 and the summer of 2018.




                                                  2t
            Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 22 of 29



                                   The Continued Deception

               109.   On or about January 24,2018, U.S. News announced that it would remove

Fox from its OMBA rankings because of the false information it had received about the number

of Fox OMBA students who had reported GMAT scores.

               110.   After that announcement, Moshe Porat and other persons known and

unknown to the United States Attorney continued to make false and misleading statements and

engage in deceptive conduct relating to the U.S News rankings   ofFox's business degree

programs.

               111.   On January 24,2018, Moshe Porat informed Temple's president and

provost about the decision by U.S. News to unrank Fox's OMBA program in an email, in which

Porat falsely stated that a recalculation ofthe rankings, based on the correct number of GMAT

scores reported, "would have resulted in us either remaining #1 or perhaps slipping to #2."

Before Porat made this statement, defendant ISAAC GOTTLIEB had told Porat that Fox would

have been ranked No. 6 in the U.S. News suwey    if it had reported accurate information   about the

number of OMBA entrants who reported GMAT scores.

               112.   On or about January 25,2018, Temple's president and provost met with

Moshe Porat and told him that they wanted to hire outside counsel to investigate the scope of the

misreporting to U.S. News and to investigate whether it had occurred in prior years. Porat told

Temple's president and provost that he did not want an outside investigation. Shortly after the

meeting, Temple hired the Jones Day law firm to conduct an investigation of what had happened

at Fox.

               113.   Over the next few days, Fox administrators discovered other inaccuracies

in the data that Fox had submitted to U.S. News over the years in connection with the OMBA,




                                               22
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 23 of 29



PMBA, and GMBA programs. These administrators brought the inaccuracies to Moshe Porat's

attention and told him that Fox needed to withdraw from the U.S. News rankings for OMBA and

GMBA programs. Porat initially refused to do so, but under pressure from others, he informed

U.S. News on or about February     l, 2018, that Fox   was withdrawing from consideration for the

PMBA and GMBA rankings.

               114.      The Jones Day investigation began on or about February 2, 2018, and

included interviews of approximately 17 Fox and Temple employees, including defendants

ISAAC GOTTLIEB and MARJORIE O'NEILL and Moshe Porat. Defendants GOTTLIEB and

O'NEILL and Moshe Porat all gave false and misleading statements to the Jones Day

investigators in an attempt to minimize or hide their involvement in their conspiracy and scheme

to defraud Fox applicants, students, and donors.

               1   15.   During one interview, Moshe Porat told the Jones Day investigators that

he had instructed defendant MARJORIE       O'NEILL that if    she did not know how to interpret a

question on a U.S. News questionnaire, she should call U.S. News and ask for clarification,

whereas in reality, Porat often instructed defendant   O'NEILL to interpret questions in the

manner that would lead to the best rankings for Fox.

               116.      Moshe Porat also urged his personal assistant to download WhatsApp so

they could communicate with each other without anybody being able to trace their

communications.

               117.      Defendant ISAAC GOTTLIEB, meanwhile, told the Jones Day

investigators that he never was involved in reviewing or helping defendant MARJORIE

O'NEILL prepare answers to U.S. News survey questions, even though defendant GOTTLIEB

knew that he had often reviewed defendant O'NEILL's planned answers to survey questions and




                                                 23
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 24 of 29



often advised O'NEILL how to interpret questions in a manner that would lead to the best

rankings for Fox.

               118.   Defendant ISAAC GOTTLIEB also told the Jones Day investigators that

he believed defendant MARJORIE      O'NEILL had asked U.S. News whether it was appropriate to

combine the PMBA, EMBA, and OMBA programs when calculating the average months              of

work experience for PMBA students and the percentage of MBA students who were "part{ime,"

and that U.S. News had told defendant   O'NEILL it was appropriate. Defendant GOTTLIEB

knew those statements were false at the time he made them to the Jones Day investigators.

               119.   Defendant ISAAC GOTTLIEB's efforts to cover up the fraud continued

long after the Jones Day investigation ended. On or about July 25, 2019, defendant GOTTLIEB

was interviewed by FBI agents, and he told the agents that he did not know Fox had been

reporting inaccurate information to U.S. News until after it was discovered in January 2018.

GOTTLIEB also falsely told agents that he did not know what data points on the U.S. News

survey were more important than others.

                                          OVERT ACTS

               In furtherance of the conspiracy and to accomplish its objects, defendants ISAAC

GOTTLIEB and MARJORIE O'NEILL, and Moshe Porat, charged elsewhere, and others known

and unlnown to the United States Attomey, committed the following overt acts, among others,

in the Eastern District of Pennsylvania and elsewhere.

               l.     In each year from 2014 throu gh 2017 , defendant MARJORIE O'NEILL,

acting at the direction of Moshe Porat and defendant ISAAC GOTTLIEB, falsely reported to

U.S. News that all of Fox's newest OMBA students had reported GMAT scores.




                                                )1
            Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 25 of 29




                2.    From January 2015 through January 2018, Moshe Porat directed other

Temple employees to disseminate marketing materials touting Fox's No. I ranking in the U.S.

News surveys of top OMBA program.

                3.    In each year from 2014 through 2017, defendant MARJORIE O'NEILL,

acting at the direction of Moshe Porat and defendant ISAAC GOTTLIEB, provided false

information to U.S. News about the average months of work experience of incoming PMBA

students.

                4.    In each year from 2014 through 2017, defendant MARJORIE O'NEILL,

acting at the direction of Moshe Porat and defendant ISAAC GOTTLIEB, provided false

information to U.S. News about the percentage of Fox's MBA students who were part-time

MBA students.

                5.    On or about November 1, 2016, defendant MARJORIE          O'NEILL

intentionally misled a U.S. News employee who asked how all of Fox's OMBA students could

have reported GMAT scores since Fox had a GMAT waiver policy by giving a non-responsive

response that was intended to hide Fox's misrepresentations.

                6.    On or about January 9,2018, Moshe Porat boasted to new OMBA students

attending a champagne toast that Fox's OMBA program had just been ranked No.        I   again by

U.S. News, even though Porat knew that the No. 1 ranking had been based, at least in part, on the

submission of false information to U.S. News about the number of OMBA entrants who had

reported GMAT scores.

                7.    On or about January 9,2018, Moshe Porat approved marketing materials

boasting of Fox's fourth-straight No. 1 ranking in the U.S. News survey of top OMBA programs,

even though Porat knew that the   No. I ranking had been based, at least in part, on the submission



                                                 25
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 26 of 29



of false infbrmation to U.S. News about the number of OMBA entrants who had reported GMAT

scores.

               8.      On or about January 22,2018, Moshe Porat directed another Temple

employee to transmit by interstate wires to the "Porat 100," a mailing list that included longtime

donors to Fox, an email boasting ofFox's fourth-straight No. 1 ranking in the U.S. News survey

oftop OMBA programs, even though Porat knew that the No. I ranking had been based, at least

in part, on the submission of false information to U.S. News about the number of OMBA

entrants who had reported GMAT scores.

               9.      On or about February 26,2018, and May 3, 2018, Moshe Porat

intentionally provided false information to Jones Day investigators in an attempt to cover up his

involvement in a scheme to defraud Fox applicants, students, and donors out ofmoney.

               All in violation of Title   18, United States Code, Section 371.




                                                   26
           Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 27 of 29



                                     NOTICE OF FORFEITURE

THE UNITED STATES ATTORNEY FURTIIER CHARGES THAT:

                1.     As a result ofthe violation of Title I 8, United States Code, Section 371,

conspiracy to commit federal wire fraud, in violation of Title 18, United States Code, Section

1343, set forth in this information, defendants

                                              ISAAC GOTTLIEB
                                                    and
                                              MARJORIE O'NEILL

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violation, and:

               2.      Ifany ofthe property subject to forfeiture,        as a result   ofany act or

omission of the defendants:

                       (a)       cannot be located upon the exercise ofdue diligence;

                       (b)       has been transferred or sold to, or deposited     with,   a   third party;

                       (c)       has been placed beyond the       jurisdiction ofthe Court;

                       (d)       has been substantially diminished in value; or

                       (e)       has been commingled with other property which cannot be divided

                                  ,,uithout   difficulty;

it is the intent ofthe United   States, pursuant to     Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek lorleiture ofany other

property ofthe defendants up to the value ofthe property subject to forfeiture.




                                                        21
          Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 28 of 29




               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United

States Code, Section 981(a)(l )(C).




                                                       {ct     ARBITTIER
                                                                                                 _L-t->-



                                                       ACTING UNITED STATES ATTORNEY




                                                  28
No._ _ _ _ _ _ _ _ _ _
UNITED STATES DISTRICT COURT

                        Eastern District of Pennsylvania

                                   Criminal Division


            THE UNITED STATES OF AMERICA
                                                      vs.

                               ISAAC GOTTLIEB and
                               MARJORIE O’NEIL

                                    INFORMATION

                               Counts
      18 U.S.C. § 371 (conspiracy- 1 count), Notice of Forfeiture

                                                  A true bill.

                     _____________________________________________________________________
                                            Foreman

         Filed in open court this _________________________________day,
               Of ________________________A.D. 20_____________
           __________________________________________________________________________________________
                                              Clerk

                                Bail, $___________________________
                                                                                                        Case 2:21-cr-00160-GJP Document 1 Filed 04/14/21 Page 29 of 29
